Title: From Thomas Jefferson to John Banister, Jr., 7 September 1786
From: Jefferson, Thomas
To: Banister, John, Jr.



Dear Sir
Paris Sep. 7. 1786.

Your favour of Aug. 27 came duly to hand. Since that I have received the inclosed letters for you. I am glad to hear you think yourself so much better as to open a prospect of your visiting Italy. Such a trip will certainly furnish you pleasing reflections through life. About the first of the next month I shall accompany the court to Fontainebleau and after a short stay there, make a tour to Lyons, Toulon, Marseille &c. the canal of Languedoc, Bourdeaux &c. to Paris. This will be more agreeable and more useful than lounging six weeks at Fontainebleau. Should your plans lead you to Paris I hope it will be before my departure. I have letters from America to the middle of July, but they give nothing interesting except the deaths of Generals Greene and McDougal. I should be glad to hear from you before I leave this place, as it will be a satisfaction to me to know your plan, and to render you any service I can, being with sincere esteem Dear Sir Your friend and servant,

Th: Jefferson

